Case 3}20-cv-06217-PA-SK Document 69 Filed 01/03/21 Page 1of12 Page ID #:2004

1 ||Dr. Stewart Lucas Murre
1217 Wilshire Blvd. # 365
2 |;Santa Monica, CA 90403

Tel.: (310) 994-1711
3 ||/Email: 2@lucasmurrey.io

4 ||Plaintiff & Plaintiff in Pro Se

6 UNITED STATES DISTRICT COURT
7 CENTRAL DISTRICT OF CALIFORNIA
8
» || DR. STEWART LUCAS MURREY, an | Case No. 2:20-cv-06217-PA (SKx)
individual; —
10 Plaintiff, EX PARTE MOTION FOR LEAVE
a lee TO FILE MOTION FOR

RECONSIDERATION AND

12 gi pe an individual, ve DECLARATION OF DR. STEWART
, a business entity; ;

13 || RIVERA, an individual: RIVERA LAW| LUCAS MURREY

GROUP, PLC a.k.a. DOMINGO J.

14 |) RIVERA, ATTORNEY AT LAW, PLC,| EXPEDITED RULING REQUESTED

is || 2 limited liability company; PRVT
L.L.C., a limited liability company,

16 || ELIZABETH JORDAN, an individual;

INTERNET REPUTATION CONTROL

17 || a.k.a. IRC, a business entity;

ANTHONY WILL, an individual;

18 || DIGITAL REVOLUTION LLC a.k.a.

REPUTATION RESOLUTIONS, a

19 || business entity;

BRANDYOURSELF.COM, INC., a

20 || limited liability company, TOM

VITOLO, an individual; CHRISTIAN

21 || TRYON, an individual; and JOHN DOE

57 || NUMBERS 1-10;

3 Defendants.

24

 

2

 

26
27
28
-1-

 

PLAINTIFF’S EX PARTE MOTION

 

 

 

 
Case 2

So CO NN DW

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

20-cv-06217-PA-SK Document 69 Filed 01/03/21 Page 2of12 Page ID #:2005

Plaintiff Dr. Murrey moves for leave to file a motion for reconsideration of
the Court’s Order dismissing Defendants Domingo J. Rivera, Rivera Law Group,
PRVT LLC, Internet Reputation Control a.k.a. IRC, Inc., Aaron Minc, Minc Law,
Anthony Will and Reputation Resolutions a.k.a. Digital Revolutions in light of the
newly discovered evidence that one of the defendants who was already in this case
at this time: Brandyourself.com, Inc. was in fact a registered California business
entity. (Exhibit “A” to the Declaration of Dr. Murrey, Par. 5).

Plaintiff will be able to show on his motion for reconsideration that this Court
should not have dismissed the above-noted nine (9) defendants — see the Court
Order docket # 62 — as at least one of the defendants in this action at the time of this
order was and remains a California-based entity and this newly discovered evidence
satisfies Fed. R. Civ. P. 60(b) and Rule 59(e). This gives weight to the issue of
nationwide jurisdiction peculiar to a RICO action, of which this case is a legitimate
instance, given the multiplicity of its defendants’ locations. Plaintiff diligently asked
for more time and for leave for limited jurisdictional discovery and through no fault
his own was this reasonable request denied. Federal Court is (supposed to be)
liberally inclined to pro se litigants. In this case the work that plaintiff (also the
victim severely harmed by both known and still unknown defendants) has had to
perform to bring unprecedented evidence into the record of the federal court system
is extraordinary. This means that this newly discovered evidence of the California-

based identity is reasonable and this is why plaintiff was unable before now to

= 9 x

 

PLAINTIFF’S EX PARTE MOTION

 

 
Case 2

nA -&- Ww WN

nN D

10
11
12
13
14
15
16
17
18
19
20
21
2
23
24
25
26
27
28

 

 

20-cv-06217-PA-SK Document 69 Filed 01/03/21 Page 30f12 Page ID #:2006

submit this evidence — to say nothing of the fact of a protracted pandemic that has
pulverized everyday life for almost a year now, much less the holiday season during
this this hearing and order occurred. (Declaration of Dr. Murrey, Par. 6).

Plaintiff has given notice of this Ex Parte Motion to counsel Mr. Vincent Cox
for the opposing parties who remain. Mr. Cox requested to have his email response
included in this motion. (Exhibit “B” to the Declaration of Dr. Murrey, Par.s 7-8).
Mr. Cox’s email is not clear to plaintiff as it is filled with petty deflections (as is the
custom of attorney’s for hire). Nevertheless, plaintiff never sent a groundlessly
accusatory email to him; plaintiff does have a right to discovery, in particular given
that the standing order of this Court invites early discovery; but plaintiff has not yet
compelled any discovery. And it is clear that Mr. Cox has not read the documents of
which he speaks, for instance, regarding Cloudflare, Inc., etc., carefully. Finally, that
Brandyouself.Inc. is a California business and caught up in the online extortion
scam that plaintiff has diligently disclosed are facts relevant to this case.

DATED: 31 December 2020 Respectfully submitted,

Dr. Stewart Lucas Murre
Plaintiff & Plaintiff in Pro Se

.3.

 

PLAINTIFF’S EX PARTE MOTION

 

 
Case 2

Nn OD

oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

20-cv-06217-PA-SK Document 69 Filed 01/03/21 Page 4of12 Page ID #:2007

Dr. Stewart Lucas Murre
1217 Wilshire Blvd. # 365
Santa Monica, CA 90403

Tel.: (310) 994-1711
Email: 2@lucasmurrey.io

Plaintiff & Plaintiff in Pro Se

UNITED STATES

DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

DR. STEWART LUCAS MURREY, an
individual;
Plaintiff,

VS.

AARON MINC, an individual, MINC
LAW, a business entity; DOMINGO J.
RIVERA, an individual; RIVERA LAW
GROUP, PLC a.k.a. DOMINGO J.
RIVERA, ATTORNEY AT LAW, PLC,
a limited liability company; PRVT
L.L.C., a limited liability company,
ELIZABETH JORDAN, an individual;
INTERNET REPUTATION

CONTROL a.k.a. IRC, a business
entity, ANTHONY WILL, an
individual; DIGITAL REVOLUTION
LLC a.k.a. REPUTATION
RESOLUTIONS, a business entity;
BRANDYOURSELF.COM, INC., a
limited liability company, TOM
VITOLO, an individual; CHRISTIAN
TRYON, an individual; and JOHN DOE
NUMBERS 1-10;

Defendants.

Case No. 2:20-cv-06217-PA (SKx)

PLAINTIFF DR. STEWART LUCAS
MURREY’S DECLARATION IN
SUPPORT OF PLAINTIFF’S EX
PARTE MOTION

 

 

af.

 

PLAINTIFF DR. MURREY’S DECLARATION IN SUPPORT OF PLAINTIFF’S EX PARTE
MOTION

 

 
Case Z

20-cv-06217-PA-SK Document 69 Filed 01/03/21 Page5of12 Page ID #:2008

DECLARATION OF DR. STEWART LUCAS MURREY

I, Dr. Stewart Lucas Murrey, declare:

1. That I am the plaintiff in this action; that I am over the age of 18 years and

that I have personal knowledge of the facts contained in this declaration. If
called upon to testify I could and would testify competently as to the truth

of the facts stated herein.

. [received my Doctorate of Philosophy (Ph.D) from Yale University in

2011. My academic career has involved teaching in Germany and
Switzerland at several universities and colleges. I am the author of two
monographs available online as well as at libraries at institutions of higher
learning and I am presently writing a new series of books. Based upon

these achievements I use the title Doctor in front of my name.

. This declaration is submitted in support of plaintiff's ex parte motion for

leave to file motion for reconsideration.

. I discovered that Brandyourself.com, Inc. was a California business

AFTER the Order (docket # 62) was entered on 21 December 2020.

. A true and correct copy of said California registration is hereto attached as

Exhibit A.

. I diligently asked for more time and for leave for limited jurisdictional

discovery and through no fault my own was this reasonable request

_2-

 

 

 

PLAINTIFF DR. MURREY’S DECLARATION IN SUPPORT OF PLAINTIFF’S EX PARTE

MOTION

 

 
Case 2

o CO NN DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
Zo
26
ZT
28

20-cv-06217-PA-SK Document 69 Filed 01/03/21 Page 6of12 Page ID #:2009

denied. While also the victim severely harmed by both known and still
unknown defendants, I have had to perform an extraordinary amount of
work to bring unprecedented evidence into the record of the federal court
system. I was unable to submit this evidence prior to the hearing and entry
of said order because I did not discovery this evidence until just after said

entry.

. After notifying Mr. Cox of my intention to file an ex parte motion for

leave to file a motion for reconsideration | received an email response

from him on 28 November 2020.

. A true and correct copy of said email is hereto attached as Exhibit B.

//

. Mr. Cox’s email is not clear to me as it is filled with petty deflections (as

is the custom of attorney’s for hire). Nevertheless, I will say that I never
sent a groundlessly accusatory email to him; I do have a right to discovery,
in particular given that the standing order of this Court invites early
discovery; but I have not yet compelled any discovery. And it is clear that
Mr. Cox has not read the documents of which he speaks, for instance,

regarding Cloudflare, Inc., etc., carefully. Finally, that Brandyouself.Inc. is

.3-

 

 

 

PLAINTIFF DR. MURREY’S DECLARATION IN SUPPORT OF PLAINTIFF’S EX PARTE

MOTION

 

 
Case 4120-cv-06217-PA-SK Document 69 Filed 01/03/21 Page 7 of12 Page ID #:2010

1 a California business and caught up in the online extortion scam that I

have diligently disclosed are facts relevant to this case.

I declare that under penalty of perjury under the laws of the United States
that the foregoing is true and correct; executed on 26 October 2020 in Los
Angeles, CA.

10 S be / — VA

1 DR. STEWART LUCAS in

12

Co Oo NSN DBD

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
-4-

 

PLAINTIFF DR. MURREY’S DECLARATION IN SUPPORT OF PLAINTIFF’S EX PARTE
MOTION

 

 

 

 
Case 2:20-cv-06217-PA-SK Document 69 Filed 01/03/21 Page 8o0f12 Page ID #:2011

EXHIBIT A

 
Case 2:20-cv-06217-PA-SK Document 69 Filed 01/03/21 Page 9o

ae to F

  

California Secretary of State
Electronic Filing Secretary of State

 

State of California

 

Corporation - Statement of Information

 

Entity Name: BRANDYOURSELF.COM, INC

Entity (File) Number: C4049719
File Date: 08/25/2020
Entity Type: Corporation
Jurisdiction: _ DELAWARE
Document ID: GH94368

 

Detailed Filing Information

1. Entity Name: BRANDYOURSELF.COM, INC

2. Business Addresses:

a. Street Address of Principal
Office in California: 4778 Dewey Dr

FAIR OAKS, California 95628
United States of America

b. Mailing Address: 4778 Dewey Dr
FAIR OAKS, California 95628
United States of America

c. Street Address of Principal
Executive Office: 4778 Dewey Dr

FAIR OAKS, California 95628

United States of America
3. Officers:

a. Chief Executive Officer: PATRICK AMBRON
4778 Dewey Dr
FAIR OAKS, California 95628
United States of America

b. Secretary: ALEC GALANTI
4778 Dewey Dr
FAIR OAKS, California 95628
United States of America

Document ID: GH94368

Use bizfile.sos.ca gov for online filings, searches, business records. Al PSQUIPASS.

Use VIZIe. SUs.Ca.YUV IU UNNINE HHNIGs, SealCHes, VUSINESS

 
 
 
 

California Secretary of State
Electronic Filing

Officers (cont'd):

c. Chief Financial Officer: ALEC GALANTI
4778 Dewey Dr
FAIR OAKS, California 95628
United States of America

4. Director: Not Applicable

Number of Vacancies on the Board of
Directors: Not Applicable

5. Agent for Service of Process: LEGALINC REGISTERED AGENTS,
INC. (C4249296)

6. Type of Business: To provide Online reputation
management software and services

By signing this document, | certify that the information is true and correct and that | am authorized by
California law to sign.

Electronic Signature: Patrick Ambron

Use bizfile.sos.ca.gov for online filings, searches, business records, and resources.

Document ID: GH94368

 
Case 2:20-cv-06217-PA-SK Document 69 Filed 01/03/21 Page 110f12 Page ID #:2014

EXHIBIT B

 
Case 2:20-cv-06217-PA-SK Document 69 Filed 01/03/21 Page 12 0f 12 Page ID #:2015

Cox, Vincent Dec 28, 2020,9:19 AM (6daysago) yy 4m :

tome +

Dr. Murrey:
| notice that, despite sending me a groundlessly accusatory Christmas Day email (set forth below), you have not responded to my request, made to you in a 12/23 email, that you advise
me of all discovery that you have propounded to date in this lawsuit. Please respond. You have no legal right at this point to propound discovery in this matter, and the request | have made
to you is a reasonable one. The Amazon and Cloudflare subpoenas that you have attached to your motions have been issued by you in violation of Rule 26, which precludes discovery until
the meeting of counsel under Federal Rule of Civil Procedure 26. That doesn’t happen until after we have gotten past the motion practice relating to the serious defects in your pleadings.
They also violate Federal Rule of Civil Procedure Rule 45(a)(4) which states:
“Notice to Other Parties Before Service. If the subpoena commands the production of documents, electronically stored information, or tangible things or the inspection of
premises before trial, then before it is served on the person to whom it is directed, a notice and a copy of the subpoena must be served on each party.”
Violation of these basic rules of the road has caused third parties neediess burden and expense, has unfairly prejudiced opposing parties, and can result in severe sanctions from the court.

As for your 12/25 email, there are several flaws in your stated position.

First, as your attorney Mr. Petale must have explained to you, California corporate registration documents are readily available online at the California Secretary of State website, most of
them at no cost. I'm surprised that you claim you didn’t look at California corporate records before filing suit.

Second, there has been no bad faith on our side. Nothing that Brandyourself has said or done is inconsistent with the registration documents. Brandyourself did NOT challenge personal
jurisdiction. It is instead enforcing the written promise that you made to it to litigate matters such as this in New York City.

Third, the fact that Brandyourself has registered to do business in California has no impact upon the jurisdictional status of the other defendants. Regardless of whether a court has
subject-matter jurisdiction, it must also have personal jurisdiction over each party, including third-party defendants. See Bristol-Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773,1783
(2017) (personal jurisdiction requirements “must be met as to each defendant over whom a state court exercises jurisdiction”) . See also Block Indus. v. DHJ Indus., Inc., 495 F.2d 256, 259
(8th Cir. 1974). Furthermore, “[p]ersonal jurisdiction must exist for each claim asserted against a defendant.” Action Embroidery Corp. v. Atl. Embroidery, Inc., 368 F.3d 1174, 1180 (9th Cir.
2004).

Finally, if you decide to go forward with this ill-considered plan to yet again seek the extraordinary remedy of ex parte relief, please notify the court of my client's opposition by attaching this
email as an exhibit to the application.

Vince Cox
2020 Pro Bono Honor Roll — Silver

Ballard Spahr

 
